DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 12/10/2020 has been entered and made of record.
Claims 26, 35, 40, 52 and 55 had been amended.
Claims 1-25, 27, 32-34, 36, 41, 44-51, 53 and 56 has been canceled.
New claims 59-61 are added.
Claims 26, 28-31, 35, 37-40, 42-43, 52, 54-55 and 57-61 are currently pending.

Claim Objections
Claims 52 and 55 are objected to because of the following informalities:
In claim 52 lines 14 the occurrence of “processing the data transmission based on the DCI” should be amended to ----“processing the data transmission based on the DCI.”---
In claim 55 lines 9, the occurrence of “a plurality of BWPs” should be amended to ----“a plurality of bandwidth parts (BWPs)”---
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.                                                                                                                                  Claim 26, the applicant argued that that In referring to Figs. 21-22, the reference shows a PDCCH and a PDSCH in different time instances, but there is no teaching or suggestion of the above claim feature. More particularly, while paragraphs [0248]-[0249] suggest that Figs. 21-22 show multiple BWPs, the reference provides no teaching that the PDCCH is scheduled to a different BWP or that such BWP has a different numerology than the BWP of the PDCCH as claimed.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument. As shown in Fig.21-22, Papasakellariou clearly discloses that TX processing circuitry 215 and RX processing circuitry 220 of the New Radio (NR) base station gNB 102 is to encode a physical downlink shared channel (PDSCH) for data transmission on a BW part of the plurality of BWPs having different numerology/multiple numerologies from a numerology of one of the plurality of BWPs or multiple ones of the plurality of BWPs for the PDSCH data transmission and a physical downlink control channel (PDCCH) transmitted sub-bands time is different from a BW time for the data transmission of PDSCH since transmission period of P slots for a first numerology with a first slot duration is larger than a second slot duration for a second numerology by an integer factor Ns (see Papasakellariou, Fig.11 [0175]-[0176] and Fig.21-22 [0248]-[0249]). Papasakellariou also discloses that the base station gNB is to encode a physical downlink shared channel (PDSCH) for data transmission on slot symbols of the multiple of slots having a different numerologies and different characteristics since the gNB scheduler is applying cross-slot scheduling that a transmission of an associated PDSCH for data transmission to occur in a subsequent slot relative to the slot of the PDCCH transmission (see Papasakellariou, Fig.15 [0202]-[0204] and Fig.21-22 [0248]-[0249]).

Claims 35, 40, 52 and 55, Applicant make arguments the same argument as in claim 26. Please see the above for examiner’s response.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 26, 28-31, 35, 37-38, 40, 42-43, 52, 54-55 and 57-61 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou [hereinafter as Papasakellariou], US 2017/0367046 A1 in view of Chou et al. [hereinafter as Chou], US 2018/0183551 A1.
Regarding claim 26, Papasakellariou (Fig.1 [0056], New Radio (NR) base station gNB 101-103), the apparatus including a radio frequency (RF) circuitry interface (Fig.2 [0063], the New Radio (NR) base station gNB 102 having a multiple radio frequency (RF) transceiver 210a-n), and processing circuitry coupled to the RF circuitry interface to (Fig.2 [0063]-[0064], TX processing circuitry 215 and RX processing circuitry 220 of the New Radio (NR) base station gNB 102 coupled to the radio frequency (RF) transceiver 210a-n):
configure a plurality of bandwidth parts (BWPs) associated with respective numerologies (Fig.1-2 [0004], gNB is configuring a plurality of bandwidth parts (BWPs) associated with respective numerologies such as time/frequency resources for transmission of PDCCH and scheduled PDSCH and Fig.10-11 [0162], configuring a plurality of bandwidth parts (BWPs) and the resource (RBs) associated with respective numerologies); configure a physical downlink control channel (PDCCH) including downlink control information (DCI) (Fig.1-3 [0087], configuring a physical downlink control channel (PDCCH) including downlink control information (DCI) conveying format and Fig.9 [0156], configuring the PDCCH conveying DCI format), the DCI including information on scheduled resources including BWP index for a data transmission to or from a User Equipment (UE) (Fig.4A-B [0116]-[0117], the DCI format includes BW parts for data transmission of PDSCH to or from a UE and Fig.10-11 [0162], BW parts index for PDSCH data transmissions and Fig.24 [0261], the DCI scheduling format includes information on scheduled resources allocation for a data transmission of PDSCH), the data transmission to occupy one of the plurality of BWPs or multiple ones of the plurality of BWPs (Fig.5 [0118]-[0119], the data transmission of PDSCH is occupying one of the plurality of bandwidth parts BWPs), wherein the data transmission includes a physical downlink shared channel (PDSCH) (Fig.7 [0126], the data transmission includes a physical downlink shared channel (PDSCH)), and the processing circuitry is to encode the PDCCH for transmission on a BWP of the plurality of BWPs having a numerology that is different from a numerology of said one of the plurality of BWPs or multiple ones of the plurality of BWPs for the data transmission (Fig.21-22 [0248]-[0249], the New Radio (NR) base station gNB 102 is to encode the PDCCH transmission on a BW part of the plurality of BWPs having a numerology that is different from a numerology of one of the plurality of BWPs or multiple ones of the plurality of BWPs for the PDSCH data transmission and Fig.11 [0175]-[0176], a first numerology with a first slot duration is larger than a second slot duration for a second numerology by an integer factor Ns), the PDCCH transmitted at a time instance different from a time instance for the data transmission (Fig.21 [00249], the PDCCH transmitted sub-bands time is different from a BW time for the data transmission of PDSCH); and
process the data transmission based on the DCI (Fig.9 [0136], processing the PDSCH data transmission based on the DCI format scheduling and Fig.16 [0220], the PDSCH data transmission in BW parts based on the DCI format scheduling and Fig.23 [0254], processing the UL/DL data transmission of PDSCH based on the DCI format scheduling). 
	Even though Papasakellariou discloses wherein the DCI including information on scheduled resources including BWP index for a data transmission to or from a User Equipment (UE) but Papasakellariou does not expressly disclose BWP index, in the same field of endeavor, Chou teaches wherein the DCI including information on scheduled resources including BWP index for a data transmission to or from a User Equipment (UE) (Fig.1-3 [0071], the DCI including BWP index for a PDSCH data transmission to or from a User Equipment (UE 302) and Fig.3 [0075], scheduling operation involves allocation techniques to allocate the resource block within the PDSCH and Fig.9A-B [0124], the DCI including information on scheduled resources allocation including BWP index (e.g., BWP index #3) for a data signaling /transmission to or from a UE 902).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Papasakellariou to incorporate the teaching of Chou in order to provide RAN profile information with reduced signaling overhead and latency.
	It would have been beneficial to use the DCI message which includes the resource allocation of SCell 906 and the corresponding BWP index (e.g., BWP index #3) that corresponds to resource block allocation information (e.g., RB3 in CC#2) which corresponds to one of the plurality of sets of PHY compositions (with a corresponding BWP configuration) of SCell 906 (e.g., BWP configuration #3) as taught by Chou to have incorporated in the system of Papasakellariou to provide high throughput, high reliability, low latency and lower energy consumption. (Chou, Fig.1-3 [0071], Fig.3 [0075] and Fig.9A-B [0124])
	
Regarding claim 28, Papasakellariou and Chou disclosed all the elements of claim 26 as stated above wherein Chou further discloses the processing circuitry is to indicate to the UE a BWP index for the BWP associated with the PDSCH via the DCI such that the UE switches from a BWP of the PDCCH to a BWP indicated by the BWP index for the data transmission (Fig.1-3 [0071], indicate to the UE 302 a BWP index for the BWP configuration associated with the physical downlink shared channel (PDSCH) via the downlink control information (DCI) such that the UE composition from a BWP of the PDCCH to a BWP indicated by the BWP index for the PDSCH data transmission and Fig. 11A-B [0132], the UE switches from a BWP of the PDCCH #1 to a BWP configuration #3 indicated by the BWP index for the PDSCH data transmission).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Papasakellariou to incorporate the teaching of Chou in order to provide RAN profile information with reduced signaling overhead and latency.
	It would have been beneficial to use a Downlink Control Information (DCI) message in a Physical Downlink Control Channel (PDCCH), where the DCI message may include a BWP index that corresponds to one specific BWP configuration. For example, when cell 304 decides to apply the PHY composition of BWP configuration
#2 (i.e., BWP #2) in a Physical Downlink Shared Channel (PDSCH) for downlink (DL) transmission, cell 304 may transmit the DCI message, containing information indicating BWP Index #2, to UE 302 via a PDCCH as taught by Chou to have incorporated in the system of Papasakellariou to provide for signaling RAN parameters adopting a RAN profile indexing mechanism to facilitate the transmission and reception operations. (Chou, Fig.1-3 [0071] and Fig.11A-B [0132])

Regarding claim 29, Papasakellariou and Chou disclosed all the elements of claim 26 as stated above wherein Papasakellariou further discloses the data transmission includes one of a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH) (Fig.7 [0126], the data transmission includes one of a physical downlink shared channel (PDSCH) and Fig.7 [0128], the data transmission includes a physical uplink shared channel (PUSCH) transmission).

Regarding claim 30, Papasakellariou and Chou disclosed all the elements of claim 26 as stated above wherein Papasakellariou further discloses a front-end module coupled to the processing circuitry (Fig.2 [0063], a front-end module of RF transceiver 210a-n coupled to the processing circuitry 215, 220 &225).

Regarding claim 31, Papasakellariou and Chou disclosed all the elements of claim 30 as stated above wherein Papasakellariou further discloses including at least one antenna coupled to the front-end module (Fig.2 [0063]-[0064], antennas 205a-n coupled to the front-end module of RF transceiver 210a-n). 

Regarding claim 35, Papasakellariou discloses wherein an apparatus of a New Radio (NR) gNodeB (Fig.1 [0056], New Radio (NR) base station gNB 101-103), the apparatus comprising: means for configuring a plurality of bandwidth parts (BWPs) associated with respective numerologies (Fig.1-2 [0004], gNB is configuring a plurality of bandwidth parts (BWPs) associated with respective numerologies such as time/frequency resources for transmission of PDCCH and scheduled PDSCH and Fig.10-11 [0162], configuring a plurality of bandwidth parts (BWPs) and the resource (RBs) associated with respective numerologies);
means for configuring a physical downlink control channel (PDCCH) including downlink control information (DCI) (Fig.1-3 [0087], configuring a physical downlink control channel (PDCCH) including downlink control information (DCI) conveying format and Fig.9 [0156], configuring the PDCCH conveying DCI format), the DCI including information on scheduled resources including BWP index for a data transmission to or from a User Equipment (UE) (Fig.4A-B [0116]-[0117], the DCI format includes BW parts for data transmission of PDSCH to or from a UE and Fig.10-11 [0162], BW parts index for PDSCH data transmissions and Fig.24 [0261], the DCI scheduling format includes information on scheduled resources allocation for a data transmission of PDSCH), the data transmission to occupy one of the plurality of BWPs or multiple ones of the plurality of BWPs (Fig.5 [0118]-[0119], the data transmission of PDSCH is occupying one of the plurality of bandwidth parts BWPs);
means for encoding the PDCCH for transmission on a BWP of the plurality of BWPs having a numerology that is different from a numerology of said one of the plurality of BWPs or multiple ones of the plurality of BWPs for the data transmission (Fig.21-22 [0248]-[0249], encoding the PDCCH transmission on a BWP of the plurality of BWPs having a numerology that is different from a numerology of said one of the plurality of BWPs or multiple ones of the plurality of BWPs for the PDSCH data transmission and Fig.11 [0175]-[0176], a first numerology with a first slot duration is larger than a second slot duration for a second numerology by an integer factor Ns), the PDCCH transmitted at a time instance different from a time instance for the data transmission (Fig.21-22 [0249], the PDCCH transmitted sub-bands time is different from a BW time for the data transmission of PDSCH); and
means for processing the data transmission based on the DCI (Fig.9 [0136], processing the PDSCH data transmission based on the DCI format scheduling and Fig.16 [0220], the PDSCH data transmission in BW parts based on the DCI format scheduling and Fig.23 [0254], processing the UL/ DL data transmission of PDSCH based on the DCI format scheduling). 
	Even though Papasakellariou discloses wherein the DCI including information on scheduled resources including BWP index for a data transmission to or from a User Equipment (UE) but Papasakellariou does not expressly disclose BWP index, in the same field of endeavor, Chou teaches wherein the DCI including information on scheduled resources including BWP index for a data transmission to or from a User Equipment (UE) (Fig.1-3 [0071], the DCI including BWP index for a PDSCH data transmission to or from a User Equipment (UE 302) and Fig.3 [0075], scheduling operation involves allocation techniques to allocate the resource block within the PDSCH and Fig.9A-B [0124], the DCI including information on scheduled resources allocation including BWP index (e.g., BWP index #3) for a data signaling /transmission to or from a UE 902).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Papasakellariou to incorporate the teaching of Chou in order to provide RAN profile information with reduced signaling overhead and latency.
	It would have been beneficial to use the DCI message which includes the resource allocation of SCell 906 and the corresponding BWP index (e.g., BWP index #3) that corresponds to resource block allocation information (e.g., RB3 in CC#2) which corresponds to one of the plurality of sets of PHY compositions (with a corresponding BWP configuration) of SCell 906 (e.g., BWP configuration #3) as taught by Chou to have incorporated in the system of Papasakellariou to provide high throughput, high reliability, low latency and lower energy consumption. (Chou, Fig.1-3 [0071], Fig.3 [0075] and Fig.9A-B [0124])
	
Regarding claim 37, Papasakellariou and Chou disclosed all the elements of claim 35 as stated above wherein Chou further discloses the data transmission includes a physical downlink shared channel (PDSCH) (Fig.1-3 [0072], the data transmission includes a physical downlink shared channel (PDSCH)), the apparatus further including means for indicating to the UE a BWP index for the BWP associated with the PDSCH via the DCI such that the UE switches from a BWP of the PDCCH to a BWP indicated by the BWP index for the data transmission (Fig.1-3 [0071], indicate to the UE 302 a BWP index for the BWP configuration associated with the physical downlink shared channel (PDSCH) via the downlink control information (DCI) such that the UE composition from a BWP of the PDCCH to a BWP indicated by the BWP index for the PDSCH data transmission and Fig. 11A-B [0132], the UE switches from a BWP of the PDCCH #1 to a BWP configuration #3 indicated by the BWP index for the PDSCH data transmission).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Papasakellariou to incorporate the teaching of Chou in order to provide RAN profile information with reduced signaling overhead and latency.
	It would have been beneficial to use a Downlink Control Information (DCI) message in a Physical Downlink Control Channel (PDCCH), where the DCI message may include a BWP index that corresponds to one specific BWP configuration. For example, when cell 304 decides to apply the PHY composition of BWP configuration
#2 (i.e., BWP #2) in a Physical Downlink Shared Channel (PDSCH) for downlink (DL) transmission, cell 304 may transmit the DCI message, containing information indicating BWP Index #2, to UE 302 via a PDCCH as taught by Chou to have incorporated in the system of Papasakellariou to provide for signaling RAN parameters adopting a RAN profile indexing mechanism to facilitate the transmission and reception operations. (Chou, Fig.1-3 [0071] and Fig.11A-B [0132])

Regarding claim 38, Papasakellariou and Chou disclosed all the elements of claim 35 as stated above wherein Papasakellariou further discloses the PDCCH is associated with a search space and a control resource set (CORESET) (Fig.9 [0134]-[0135], the PDCCH is associated with a search space and a control resource set (CORESET)), and wherein the processing circuitry is further to:
configure a physical downlink shared channel (PDSCH) (Fig.10 [0161], configurable a physical downlink shared channel (PDSCH) for a mapping), and a demodulation reference signal (DM-RS) corresponding to the PDSCH (Fig.7 [0126], a demodulation reference signal (DM-RS) corresponding to the PDSCH and Fig.24 [0258], a demodulation reference signal (DM-RS) associated with the PDSCH);
encode, for transmission to the UE (Fig.8 [0130]-[0131], encode, for transmission to the UE),
the PDCCH and the PDSCH such that a resource used for the PDSCH and a resource corresponding to the search space overlap one another (Fig.9 [0155], the PDCCH and the PDSCH such that a resource CCE resource set used for the PDSCH and a resource corresponding to the search space are configured to overlap one another and Fig.15 [0207], the PDCCH and the PDSCH such that a resource RB used for the PDSCH and a resource corresponding to the common search space overlap one another); and
encode for transmission to the UE the DM-RS such that the DM-RS first occurs in a symbol immediately after the PDCCH (Fig.26 [0270]-[0271], encode for transmission to the UE the DM-RS such that the DM-RS first occurs in a symbol immediately after the PDCCH).

Regarding claim 40, Papasakellariou discloses wherein an apparatus of a New Radio (NR) User Equipment (UE) (Fig.1-3 [0085], New Radio (NR) user equipment (UE) 111-116), the apparatus including a radio frequency (RF) circuitry interface (Fig.3 [0085], the New Radio (NR) user equipment UE 116 having a radio frequency (RF) transceiver 310), and processing circuitry coupled to the RF circuitry interface to (Fig.3 [0085]-[0086], TX processing circuitry 315 and RX processing circuitry 325 of the New Radio (NR) user equipment UE 116 coupled to the radio frequency (RF) transceiver 310) process a physical downlink control channel (PDCCH) from a NR gNodeB (Fig.1-3 [0087], processing a physical downlink control channel (PDCCH) including downlink control information (DCI) conveying format from a NR gNB and Fig.9 [0156], configuring the PDCCH conveying DCI format from the NR gNB 102), the PDCCH including downlink control information (DCI) indicating scheduled resources for a data transmission to or from the UE (Fig.4A-B [0116]-[0117], the PDCCH including downlink control information (DCI) format includes BW parts resource block (RB) for data transmission of PDSCH to or from a UE and Fig.24 [0261], the DCI scheduling format includes information on scheduled resources allocation for a data transmission of PDSCH), the data transmission to occupy one or multiple ones of a plurality of bandwidth parts (BWPs) configured by the gNodeB (Fig.5 [0118]-[0119], the data transmission of PDSCH is occupying one of the plurality of bandwidth parts BWPs configured by the NR gNB); and process the data transmission based on the DCI (Fig.9 [0136], processing the PDSCH data transmission based on the DCI format scheduling and Fig.16 [0220], the PDSCH data transmission in BW parts based on the DCI format scheduling and Fig.23 [0254], processing the UL/ DL data transmission of PDSCH based on the DCI format scheduling),
wherein the processing circuitry is to process information in the PDCCH (Fig.21-22 [0248]-[0249], process the PDCCH transmission on a BW part of the plurality of BWPs), the PDCCH on a BWP of the plurality of BWPs that has a numerology different from a numerology of said one or multiple ones of the plurality of BWPs for the data transmission, the PDCCH transmitted at a time instance different from a time
instance for the data transmission (Fig.21-22 [0248]-[0249], the PDCCH transmission on a BW part of the plurality of BWPs having a numerology that is different from a numerology of one of the plurality of BWPs or multiple ones of the plurality of BWPs for the PDSCH data transmission and Fig.11 [0175]-[0176], a first numerology with a first slot duration is larger than a second slot duration for a second numerology by an integer factor Ns), the PDCCH transmitted at a time instance different from a time instance for the data transmission (Fig.21 [00249], the PDCCH transmitted sub-bands time is different from a BW time for the data transmission of PDSCH).	 
	Even though Papasakellariou discloses wherein the PDCCH including downlink control information (DCI) indicating scheduled resources for a data transmission to or from the UE but Papasakellariou does not expressly disclose scheduled resources, in the same field of endeavor, Chou teaches wherein the PDCCH including downlink control information (DCI) indicating scheduled resources for a data transmission to or from the UE (Fig.1-3 [0071], the PDCCH including downlink control information (DCI) indicate BWP index for a PDSCH data transmission to or from a User Equipment (UE 302) and Fig.3 [0075], scheduling operation involves allocation techniques to allocate the resource block within the PDSCH and Fig.9A-B [0124], the DCI including information on scheduled resources allocation indicating BWP index (e.g., BWP index #3) for a data signaling /transmission to or from a UE 902).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Papasakellariou to incorporate the teaching of Chou in order to provide RAN profile information with reduced signaling overhead and latency.
	It would have been beneficial to use the DCI message which includes the resource allocation of SCell 906 and the corresponding BWP index (e.g., BWP index #3) that corresponds to resource block allocation information (e.g., RB3 in CC#2) which corresponds to one of the plurality of sets of PHY compositions (with a corresponding BWP configuration) of SCell 906 (e.g., BWP configuration #3) as taught by Chou to have incorporated in the system of Papasakellariou to provide high throughput, high reliability, low latency and lower energy consumption. (Chou, Fig.1-3 [0071], Fig.3 [0075] and Fig.9A-B [0124])

Regarding claim 42, Papasakellariou and Chou disclosed all the elements of claim 40 as stated above wherein Chou further discloses the processing circuitry is to decode information in at least one of the DCI or higher layer signaling to determine a BWP index for the BWP associated with the PDSCH, and to switch from a BWP of the PDCCH to a BWP indicated by the BWP index for the data transmission (Fig.1-3 [0071], the processing circuitry is to decode information in the DCI message to the UE 302 a BWP index for the BWP configuration associated with the physical downlink shared channel (PDSCH) via the downlink control information (DCI) such that the UE composition from a BWP of the PDCCH to a BWP indicated by the BWP index for the PDSCH data transmission and Fig.11A-B [0132], the UE switches from a BWP of the PDCCH #1 to a BWP configuration #3 indicated by the BWP index for the PDSCH data transmission).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Papasakellariou to incorporate the teaching of Chou in order to provide RAN profile information with reduced signaling overhead and latency.
	It would have been beneficial to use a Downlink Control Information (DCI) message in a Physical Downlink Control Channel (PDCCH), where the DCI message may include a BWP index that corresponds to one specific BWP configuration. For example, when cell 304 decides to apply the PHY composition of BWP configuration
#2 (i.e., BWP #2) in a Physical Downlink Shared Channel (PDSCH) for downlink (DL) transmission, cell 304 may transmit the DCI message, containing information indicating BWP Index #2, to UE 302 via a PDCCH as taught by Chou to have incorporated in the system of Papasakellariou to provide for signaling RAN parameters adopting a RAN profile indexing mechanism to facilitate the transmission and reception operations. (Chou, Fig.1-3 [0071] and Fig.11A-B [0132])

Regarding claim 43, Papasakellariou and Chou disclosed all the elements of claim 40 as stated above wherein Papasakellariou further discloses the data transmission includes one of a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH) (Fig.7 [0126], the data transmission includes one of a physical downlink shared channel (PDSCH) and Fig.7 [0128], the data transmission includes a physical uplink shared channel (PUSCH) transmission).

Regarding claim 52, Papasakellariou discloses wherein a product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to (Fig.1-2 [0010], a product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable), when executed by at least one computer processor of a New Radio (NR) gNodeB, cause the at least one computer processor to implement operations at the gNodeB (Fig.1-2 [0010], executed by processor 225 of a New Radio (NR) base station gNB 102 coupled to the RF transceiver 210a-n, cause the at least one computer processor to implement operations at the New Radio (NR) base station gNB 102), the operations comprising:
configuring a plurality of bandwidth parts (BWPs) associated with respective numerologies (Fig.1-2 [0004], gNB is configuring a plurality of bandwidth parts (BWPs) associated with respective numerologies such as time/frequency resources for transmission of PDCCH and scheduled PDSCH Fig.10-11 [0162], configuring a plurality of bandwidth parts (BWPs) and the resource (RBs) associated with respective numerologies);
configuring a physical downlink control channel (PDCCH) including downlink control information (DCI) (Fig.1-3 [0087], configuring a physical downlink control channel (PDCCH) including downlink control information (DCI) conveying format and Fig.9 [0156], configuring the PDCCH conveying DCI format), the DCI including information on scheduled resources including BWP index for a data transmission to or from a User Equipment (UE) (Fig.4A-B [0116]-[0117], the DCI format includes BW parts for data transmission of PDSCH to or from a UE and Fig.10-11 [0162], BW parts index for PDSCH data transmissions and Fig.24 [0261], the DCI scheduling format includes information on scheduled resources allocation for a data transmission of PDSCH), 
the data transmission to occupy one of the plurality of BWPs or multiple ones of the plurality of BWPs (Fig.5 [0118]-[0119], the data transmission of PDSCH is occupying one of the plurality of bandwidth parts BWPs), wherein the data transmission includes a physical downlink shared channel (PDSCH) (Fig.7 [0126], the data transmission includes a physical downlink shared channel (PDSCH)), the operations further including: encoding the PDCCH for transmission on a BWP of the plurality of BWPs having a numerology that is different from a numerology of said one of the plurality of BWPs or multiple ones of the plurality of BWPs for the data transmission (Fig.21-22 [0248]-[0249], encoding the PDCCH transmission on a BW part of the plurality of BWPs having a numerology that is different from a numerology of one of the plurality of BWPs or multiple ones of the plurality of BWPs for the PDSCH data transmission and Fig.11 [0175]-[0176], a first numerology with a first slot duration is larger than a second slot duration for a second numerology by an integer factor Ns), the PDCCH transmitted at a time instance different from a time instance for the data transmission (Fig.21 [00249], the PDCCH transmitted sub-bands time is different from a BW time for the data transmission of PDSCH); and
processing the data transmission based on the DCI (Fig.9 [0136], processing the PDSCH data transmission based on the DCI format scheduling and Fig.16 [0220], the PDSCH data transmission in BW parts based on the DCI format scheduling and Fig.23 [0254], processing the UL/ DL data transmission of PDSCH based on the DCI format scheduling).
	Even though Papasakellariou discloses wherein the DCI including information on scheduled resources including BWP index for a data transmission to or from a User Equipment (UE) but Papasakellariou does not expressly disclose BWP index, in the same field of endeavor, Chou teaches wherein the DCI including information on scheduled resources including BWP index for a data transmission to or from a User Equipment (UE) (Fig.1-3 [0071], the DCI including BWP index for a PDSCH data transmission to or from a User Equipment (UE 302) and Fig.3 [0075], scheduling operation involves allocation techniques to allocate the resource block within the PDSCH and Fig.9A-B [0124], the DCI including information on scheduled resources allocation including BWP index (e.g., BWP index #3) for a data signaling /transmission to or from a UE 902).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Papasakellariou to incorporate the teaching of Chou in order to provide RAN profile information with reduced signaling overhead and latency.
	It would have been beneficial to use the DCI message which includes the resource allocation of SCell 906 and the corresponding BWP index (e.g., BWP index #3) that corresponds to resource block allocation information (e.g., RB3 in CC#2) which corresponds to one of the plurality of sets of PHY compositions (with a corresponding BWP configuration) of SCell 906 (e.g., BWP configuration #3) as taught by Chou to have incorporated in the system of Papasakellariou to provide high throughput, high reliability, low latency and lower energy consumption. (Chou, Fig.1-3 [0071], Fig.3 [0075] and Fig.9A-B [0124])

Regarding claim 54, Papasakellariou and Chou disclosed all the elements of claim 52 as stated above wherein Chou further discloses the operations further include indicating to the UE a BWP index for the BWP associated with the PDSCH via the DCI such that the UE switches from a BWP of the PDCCH to a BWP indicated by the BWP index for the data transmission (Fig.1-3 [0071], indicate to the UE 302 a BWP index for the BWP configuration associated with the physical downlink shared channel (PDSCH) via the downlink control information (DCI) such that the UE composition from a BWP of the PDCCH to a BWP indicated by the BWP index for the PDSCH data transmission and Fig.11A-B [0132], the UE switches from a BWP of the PDCCH #1 to a BWP configuration #3 indicated by the BWP index for the PDSCH data transmission).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Papasakellariou to incorporate the teaching of Chou in order to provide RAN profile information with reduced signaling overhead and latency.
	It would have been beneficial to use a Downlink Control Information (DCI) message in a Physical Downlink Control Channel (PDCCH), where the DCI message may include a BWP index that corresponds to one specific BWP configuration. For example, when cell 304 decides to apply the PHY composition of BWP configuration
#2 (i.e., BWP #2) in a Physical Downlink Shared Channel (PDSCH) for downlink (DL) transmission, cell 304 may transmit the DCI message, containing information indicating BWP Index #2, to UE 302 via a PDCCH as taught by Chou to have incorporated in the system of Papasakellariou to provide for signaling RAN parameters adopting a RAN profile indexing mechanism to facilitate the transmission and reception operations. (Chou, Fig.1-3 [0071] and Fig.11A-B [0132])

Regarding claim 55, Papasakellariou discloses wherein a product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable to (Fig.1-2 [0010], a product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions operable), when executed by at least one computer processor of a New Radio (NR) User Equipment (UE), cause the at least one computer processor to implement operations at the UE (Fig.3 [0096]-[0097], executed by processor 340 of a New Radio (NR) user equipment (UE) 116 coupled to the RF transceiver 310, cause the at least one computer processor to implement operations at the New Radio (NR) user equipment (UE) 116), the operations comprising: 

processing a physical downlink control channel (PDCCH) from a NR gNodeB (Fig.1-3 [0087], processing a physical downlink control channel (PDCCH) including downlink control information (DCI) conveying format from a NR gNB and Fig.9 [0156], configuring the PDCCH conveying DCI format from the NR gNB 102), the PDCCH including downlink control information (DCI) indicating scheduled resources for a data transmission to or from the UE (Fig.4A-B [0116]-[0117], the PDCCH including downlink control information (DCI) format includes BW parts resource block (RB) for data transmission of PDSCH to or from a UE and Fig.24 [0261], the DCI scheduling format includes information on scheduled resources allocation for a data transmission of PDSCH), the data transmission to occupy one or multiple ones of a plurality of BWPs configured by the gNodeB (Fig.5 [0118]-[0119], the data transmission of PDSCH is occupying one of the plurality of bandwidth parts BWPs configured by the NR gNB); and 
processing information in the PDCCH (Fig.21-22 [0248]-[0249], processing the PDCCH transmission on a BW part of the plurality of BWPs), the PDCCH on a BWP of the plurality of BWPs that has a numerology different from a numerology of said one or multiple ones of a plurality of BWPs for the data transmission (Fig.21-22 [0248]-[0249], the PDCCH  transmission on a BW part of the plurality of BWPs having a numerology that is different from a numerology of one of the plurality of BWPs or multiple ones of the plurality of BWPs for the PDSCH data transmission and Fig.11 [0175]-[0176], a first numerology with a first slot duration is larger than a second slot duration for a second numerology by an integer factor Ns), the PDCCH transmitted at a time instance different from a time instance for the data transmission (Fig.21 [00249], the PDCCH transmitted sub-bands time is different from a BW time for the data transmission of PDSCH) and
processing the data transmission based on the DCI (Fig.9 [0136], processing the PDSCH data transmission based on the DCI format scheduling and Fig.16 [0220], the PDSCH data transmission in BW parts based on the DCI format scheduling and Fig.23 [0254], processing the UL/ DL data transmission of PDSCH based on the DCI format scheduling).
	Even though Papasakellariou discloses wherein the PDCCH including downlink control information (DCI) indicating scheduled resources for a data transmission to or from the UE but Papasakellariou does not expressly disclose scheduled resources, in the same field of endeavor, Chou teaches wherein the PDCCH including downlink control information (DCI) indicating scheduled resources for a data transmission to or from the UE (Fig.1-3 [0071], the PDCCH including downlink control information (DCI) indicate BWP index for a PDSCH data transmission to or from a User Equipment (UE 302) and Fig.3 [0075], scheduling operation involves allocation techniques to allocate the resource block within the PDSCH and Fig.9A-B [0124], the DCI including information on scheduled resources allocation indicating BWP index (e.g., BWP index #3) for a data signaling /transmission to or from a UE 902).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Papasakellariou to incorporate the teaching of Chou in order to provide RAN profile information with reduced signaling overhead and latency.
	It would have been beneficial to use the DCI message which includes the resource allocation of SCell 906 and the corresponding BWP index (e.g., BWP index #3) that corresponds to resource block allocation information (e.g., RB3 in CC#2) which corresponds to one of the plurality of sets of PHY compositions (with a corresponding BWP configuration) of SCell 906 (e.g., BWP configuration #3) as taught by Chou to have incorporated in the system of Papasakellariou to provide high throughput, high reliability, low latency and lower energy consumption. (Chou, Fig.1-3 [0071], Fig.3 [0075] and Fig.9A-B [0124])
	
Regarding claim 57, Papasakellariou and Chou disclosed all the elements of claim 55 as stated above wherein Chou further discloses the data transmission includes a physical downlink shared channel (PDSCH) (Fig.1-3 [0072], the data transmission includes a physical downlink shared channel (PDSCH)), and the operations further include decoding information in at least one of the DCI or higher layer signaling to determine a BWP index for the BWP associated with the PDSCH, and switching from a BWP of the PDCCH to a BWP indicated by the BWP index for the data transmission (Fig.1-3 [0071], the processing circuitry is to decode information in the DCI message to the UE 302 a BWP index for the BWP configuration associated with the physical downlink shared channel (PDSCH) via the downlink control information (DCI) such that the UE composition from a BWP of the PDCCH to a BWP indicated by the BWP index for the PDSCH data transmission and Fig.11A-B [0132], the UE switches from a BWP of the PDCCH #1 to a BWP configuration #3 indicated by the BWP index for the PDSCH data transmission).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Papasakellariou to incorporate the teaching of Chou in order to provide RAN profile information with reduced signaling overhead and latency.
	It would have been beneficial to use a Downlink Control Information (DCI) message in a Physical Downlink Control Channel (PDCCH), where the DCI message may include a BWP index that corresponds to one specific BWP configuration. For example, when cell 304 decides to apply the PHY composition of BWP configuration
#2 (i.e., BWP #2) in a Physical Downlink Shared Channel (PDSCH) for downlink (DL) transmission, cell 304 may transmit the DCI message, containing information indicating BWP Index #2, to UE 302 via a PDCCH as taught by Chou to have incorporated in the system of Papasakellariou to provide for signaling RAN parameters adopting a RAN profile indexing mechanism to facilitate the transmission and reception operations. (Chou, Fig.1-3 [0071] and Fig.11A-B [0132])

Regarding claim 58, Papasakellariou and Chou disclosed all the elements of claim 57 as stated above wherein Papasakellariou further discloses the data transmission includes one of a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH) (PDSCH) or a physical uplink shared channel (PUSCH) (Fig.7 [0126], the data transmission includes one of a physical downlink shared channel (PDSCH) and Fig.7 [0128], the data transmission includes a physical uplink shared channel (PUSCH) transmission).




Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou [hereinafter as Papasakellariou], US 2017/0367046 A1 in view of Chou et al. [hereinafter as Chou], US 2018/0183551 A1 further in view of Gao et al. [hereinafter as Gao], US 2018/0131430 A1.
Regarding claim 39, Papasakellariou and Chou disclosed all the elements of claim 38 as stated above wherein Papasakellariou further teaches the processing circuitry is to encode the PDSCH and the DM-RS such that the PDSCH occupies a total of two symbols, and the DM-RS occupies a single symbol (Fig.9 [0135]-[0136], encode the PDSCH and the DM-RS such that the PDSCH occupies a total of two symbols, and the DM-RS occupies a single symbol).
	Even though Papasakellariou and Chou discloses wherein the processing circuitry is to encode the PDSCH and the DM-RS such that the PDSCH occupies a total of two symbols, and the DM-RS occupies a single symbol, in the same field of endeavor, Gao teaches wherein the processing circuitry is to encode the PDSCH and the DM-RS such that the PDSCH occupies a total of two symbols (Fig.5 [0203], encoding and rate matching the PDSCH and the resources of DMRS such that the PDSCH occupies a total of two modulation symbols and Fig.5 [0208], the PDSCH occupies a total of two symbols), and the DM-RS occupies a single symbol (Fig.14-15 [0231], the DM-RS occupies a single OFDM symbol).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Papasakellariou and Chou to incorporate the teaching of Gao in order to provide an improved 5G or pre-5G communication system for repeated transmission of downlink data and combining across a plurality of sub-frames for channel estimation.
	It would have been beneficial to perform encoding and rate matching on the TBs carried over the PDSCH, only resources of the DMRS and the control area of two symbols needs to be reserved, that is, when the number of REs corresponding to a target number of bits after channel encoding and rate matching is performed on the TBs is calculated, (including the REs occupied by CRS and CSI-RS in a data area, and the last OFDM symbol in the control area) other than the REs corresponding to the DMRS and the control area of two symbols in Fig.15 as taught by Gao to have incorporated in the system of Papasakellariou and Chou to improve the utilization ratio of the resources. (Gao, Fig.1 [0131], Fig.5 [0208] and Fig.14-15 [0231])







Claims 59, 60 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou [hereinafter as Papasakellariou], US 2017/0367046 A1 in view of Chou et al. [hereinafter as Chou], US 2018/0183551 A1 further in view of Futaki et al. [hereinafter as Futaki], US 2020/0322945 A1.
Regarding claim 59, Papasakellariou and Chou disclosed all the elements of claim 26 as stated above wherein Papasakellariou further teaches the processing circuitry, in encoding the PDCCH, implements cross numerology scheduling (Fig.21 [0248]-[0249], applying cross-slot numerology scheduling in encoding the PDCCH). 
	Even though Papasakellariou and Chou discloses wherein the processing circuitry, in encoding the PDCCH, implements cross numerology scheduling, in the same field of endeavor, Futaki teaches wherein the processing circuitry, in encoding the PDCCH, implements cross numerology scheduling (Fig.1 [0119], implements cross-carrier numerology scheduling).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Papasakellariou and Chou to incorporate the teaching of Futaki in order to provide an achievement of the aggregation of multiple NR carriers with different numerologies.
	It would have been beneficial to perform cross-carrier scheduling between carrier or (carrier sets) having different numerologies as taught by Futaki to have incorporated in the system of Papasakellariou and Chou to provide an improved communication characteristics and service quality. (Futaki, Fig.1 [0119] and Fig.5 [0140])

Regarding claim 60, Papasakellariou and Chou disclosed all the elements of claim 35 as stated above wherein Papasakellariou further teaches the means for encoding is configured to implement cross numerology scheduling (Fig.21 [0248]-[0249], applying cross-slot numerology scheduling in encoding the PDCCH).
	Even though Papasakellariou and Chou discloses wherein the means for encoding is configured to implement cross numerology scheduling, in the same field of endeavor, Futaki teaches wherein the means for encoding is configured to implement cross numerology scheduling (Fig.1 [0119], implements cross-carrier numerology scheduling).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Papasakellariou and Chou to incorporate the teaching of Futaki in order to provide an achievement of the aggregation of multiple NR carriers with different numerologies.
	It would have been beneficial to perform cross-carrier scheduling between carrier or (carrier sets) having different numerologies as taught by Futaki to have incorporated in the system of Papasakellariou and Chou to provide an improved communication characteristics and service quality. (Futaki, Fig.1 [0119] and Fig.5 [0140])


Regarding claim 61, Papasakellariou and Chou disclosed all the elements of claim 40 as stated above wherein Papasakellariou further teaches the processing circuitry is configured to determine a cross numerology scheduling by the gNodeB (Fig.21 [0248]-[0249], applying cross-slot numerology scheduling in encoding the PDCCH ).
	Even though Papasakellariou and Chou discloses wherein the processing circuitry is configured to determine a cross numerology scheduling by the gNodeB, in the same field of endeavor, Futaki teaches wherein the processing circuitry is configured to determine a cross numerology scheduling by the gNodeB (Fig.1 [0119], implements cross-carrier numerology scheduling).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Papasakellariou and Chou to incorporate the teaching of Futaki in order to provide an achievement of the aggregation of multiple NR carriers with different numerologies.
	It would have been beneficial to perform cross-carrier scheduling between carrier or (carrier sets) having different numerologies as taught by Futaki to have incorporated in the system of Papasakellariou and Chou to provide an improved communication characteristics and service quality. (Futaki, Fig.1 [0119] and Fig.5 [0140])


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.L/Examiner, Art Unit 2414  

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414